Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 News Release FOR IMMEDIATE RELEASE Lyndhurst, New Jersey, May 30, 2007 Contacts: Laure Park (Investor Relations): 393-5030 Gary Samuels (Media Relations): 393-5700 Quest Diagnostics Plans to Complete Acquisition of AmeriPath on May 31 Wednesday May 30, 8:00 am ET LYNDHURST, N.J., May 30 /PRNewswire-FirstCall/ Quest Diagnostics Incorporated (NYSE: DGX ), the leading provider of diagnostic testing, information and services, announced today that it plans to complete its previously announced acquisition of AmeriPath, Inc. on May 31, 2007. The waiting period under the Hart-Scott-Rodino Antitrust Improvements Act expired on May 29, About AmeriPath AmeriPath, a leading national provider of physician-based anatomic pathology, dermatopathology and molecular diagnostic services to physicians, hospitals, clinical laboratories and surgery centers, supports community-based medicine by helping physicians provide excellent and effective care for their patients. A team of sub-specialized pathologists and Ph.D. scientists provide medical expertise, diagnostic quality, and personal consultation services.
